Per Curiam,
We affirm this judgment on the following excerpts from the opinion of the court below: “Barbara Grundler, being seized in fee of certain real estate in the City of Pittsburgh, died testate, January 30, 1917; by her will, since duly probated, she directed, inter alia, ‘I give, devise and bequeath unto my daughters, Caroline Grundler and Mary Fridl, or their respective heirs and assigns forever, share and share alike, my real estate, and should one of my said daughters precede the other in .death, then the surviving daughter shall receive the entire real estate. After the death of both of my said daughters, the real estate, if still owned by either of them, I give, devise and bequeath the same unto my three sons, Joseph Grundler, Frank Grundler and Wenzel Grundler or their respective heirs and assigns forever, share and share alike.’ Caroline [unmarried] and Mary (the husband of the latter joining) entered into an agreement to sell and convey, in fee, the real estate mentioned, and subsequently tendered a deed to the purchaser, who refuses to comply with her contract, al*199leging that the grantors cannot convey ‘a good and marketable title.’......The only contingency on which depends the right of the sons to take cannot happen if the contract involved is carried into effect by conveying the land. It is immaterial whether the daughters [plaintiffs] took a fee or a life estate with power of alienation, the purchaser will take a fee: see Edwards et al. v. Newland, 271 Pa. 1.”
The will here in question clearly confers the right of alienation on the daughters; and this is enough to sustain the disposition of the case made by the court below.
Judgment affirmed